            Case 2:18-cv-00486-RAJ-BAT Document 40 Filed 07/23/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   BOARDS OF TRUSTEES OF THE
     NORTHWEST IRONWORKERS HEALTH
     AND SECURITY FUND HEALTH AND                       CASE NO. 2:18-cv-00486-BAT-RAJ
 9
     SECURITY FUND, NORTHWEST
     IRONWORKERS RETIREMENT TRUST,                      ORDER SETTING AMENDED
10                                                      PRETRIAL SCHEDULE
     NORTHWEST FIELD IRONWORKERS
11   ANNUITY TRUST FUND, NORTHWEST
     IRONWORKERS EMPLOYERS
12   VACATION TRUST, NORTHWEST
     IRONWORKERS & EMPLOYERS
13   APPRENTICESHIP & TRAINING
     TRUST FUND,
14
                                Plaintiffs,
15
             v.
16
     WESTERN REBAR CONSULTING INC.,
17   DUANE MAY JR., BETSY MAY,

                                Defendants.
18
            The Court has reviewed the parties’ Joint Status Report (Dkt. 36) and ORDERS the
19
     following pretrial schedule:
20
                                              PRETRIAL DATES
21
                                    Event                                      Date
22
        Deadline for amending pleadings                                      1/8/2021
23



     ORDER SETTING AMENDED PRETRIAL
     SCHEDULE - 1
            Case 2:18-cv-00486-RAJ-BAT Document 40 Filed 07/23/20 Page 2 of 3



 1      Disclosure of expert testimony under FRCP 26(a)(2)                         1/8/2021

 2      Disclosure of rebuttal expert testimony under FRCP 26(a)(2)                2/8/2021

 3      All motions related to discovery must be filed by                         4/14/2021

 4      Discovery completed by                                                    5/14/2021

 5      Dispositive motions deadline                                               6/7/2021

 6      CR 39.1(c) Mediation to be completed by                                   6/18/2021

 7
            This order sets firm dates that can be changed only by order of the Court, not by
 8
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
 9
     shown. Failure to complete discovery within the time allowed is not recognized as good cause. If
10
     any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
11
     holiday, the act or event shall be performed on the next business day.
12
                                               TRIAL DATE
13
            A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if
14
     the case has not been resolved by settlement.
15
                                               DISCOVERY
16
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
17
     possible. If there is a dispute the parties believe can be resolved through a phone conference with
18
     the court, the parties should contact Andy Quach at (206) 370-8421 or via e-mail at:
19
     Andy_Quach@wawd.uscourts.gov, as soon as possible.
20
                        FINDINGS OF FACT AND CONCLUSIONS OF LAW
21
            Where appropriate, the parties are encouraged to work together in the creation of
22
     proposed findings of fact and conclusions of law. On or before the deadline for filing proposed
23



     ORDER SETTING AMENDED PRETRIAL
     SCHEDULE - 2
             Case 2:18-cv-00486-RAJ-BAT Document 40 Filed 07/23/20 Page 3 of 3



 1   findings and conclusions the parties shall email their proposed findings and conclusions in Word

 2   format to tsuchidaorders@wawd.uscourts.gov.

 3                                           PRIVACY POLICY

 4           Under LCR 5.2(a), parties must redact the following information from documents and

 5   exhibits before they are filed with the Court:

 6        Dates of Birth – redact to the year of birth, unless deceased.
          Names of Minor Children – redact to the initials, unless deceased or currently over the
 7         age of 18.
          Social Security or Taxpayer ID Numbers – redact in their entirety
 8        Financial Accounting Information – redact to the last four digits.
          Passport Numbers and Driver License Numbers – redact in their entirety.
 9
                                                SETTLEMENT
10
             The Court designates this case for mediation under CR 39.1(c) and the parties are
11
     directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s
12
     counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@
13
     wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the
14
     Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems
15
     appropriate.
16
             DATED this 23rd day of July, 2020.
17

18

19                                                           A
                                                             BRIAN A. TSUCHIDA
20                                                           Chief United States Magistrate Judge

21

22

23



     ORDER SETTING AMENDED PRETRIAL
     SCHEDULE - 3
